[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Decision          : January 31, 1997 Date of Application       : February 2, 1995 Date Application Filed    : February 7, 1995 Date of Decision          : January 28, 1997
         Application for review of sentence imposed by the Superior Court, Judicial District of Windham, Docket No. CR93-85134; CR91-77570; CR91-77311; 181487.
Ramon J. Canning, Esq., Defense Counsel, for Petitioner
Vincent Dooley, Esq., Assistant State's Attorney, for the State. CT Page 1818
BY THE DIVISION:
The 32 year old petitioner was sentenced in D.N. 77311, on January 22, 1991 to a term of 10 years for larceny 2nd degree. The sentence was, however, suspended and she was placed on probation for 5 years. On the same date, in Docket No. 77570, she was sentenced to a concurrent 5 year term for burglary 3rd degree, also suspended and probation for 5 years.
On September 17, 1993, she was arrested on a charge of possession of cocaine in docket no. 85134 which also constituted a violation of probation.
On November 8, 1993, she failed to appear in court, having moved to Georgia. When she subsequently returned to Connecticut in 1995, she was rearrested.
On October 12, 1995, she admitted being in violation of probation and the case was continued to November 30, 1995 for sentencing. She again failed to appear in court on November 30, 1995. Another warrant was issued and she was again arrested on January 22, 1996.
On January 31, 1995, she was sentenced to 5 years on each of the 2 violations of probation counts, concurrent. (She had a 10 year exposure). She was also sentenced to a concurrent 5 year term for possession of cocaine (D.N.A. 85134). She also received a 1 year concurrent sentence for a failure to appear count, making the total effective sentence a commitment of 5 years.
This petitioner has a lengthy record going back to 1981. Her convictions include disorderly conduct and larceny 4th degree in 1981; criminal mischief in 1982; assault 3rd in 1983; robbery 3rd in 1987; larceny 2nd, burglary 3rd (2 counts) and larceny 4th in 1992 (which resulted in the 10 year suspended sentence); breach of peace, in 1993; possession of narcotics in 1993; shoplifting in 1993 and again in 1995. She was also charged with possession of a stolen motor vehicle in 1995 (allegedly the car in which she CT Page 1819 returned from Georgia).
In her remarks to the Division, the petitioner stated she has paid enough of a penalty already. Her attorney explained she has a substance abuse problem needing treatment.
The fact is she received half of what she was facing for violation of probation. In light of her dismal record, this Division can find nothing inappropriate or disproportionate about the sentence imposed. See Practice Book § 942. The sentence was eminently fair. It is affirmed.
Purtill, J.
Klaczak, J.
Norko, J.
Purtill, Klaczak and Norko, J.s, participated in this decision